Citation Nr: 1410566	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

4.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2009, March 2010, and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The lumbar spine  and TDIU claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claimed inservice stressors support a current diagnosis of PTSD.

2.  Service-connected hearing loss is the proximate cause of tinnitus.

3.  The Veteran's hearing loss is productive of no more than Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.310 (2013).

3.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As to the service connection claims for PTSD and tinnitus, the Board is granting in full the benefits sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

As to the increased rating claim for hearing loss, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

A VA audiological examination was conducted in February 2010.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran seeks service connection for PTSD, which he contends is due to inservice incidents where (1) his submarine navigated an old minefield during war games in the Mediterranean and (2) a submarine crash dive went wrong near Charleston, North Carolina.

A February 2009 VA psychological examination report shows that the Veteran meets the DSM-IV criteria for PTSD.  The examiner opined that the claimed submarine stressors are adequate to support a diagnosis of PTSD because they involved the threat of death or serious injury and evoked intense fear and helplessness.

A September 2009 VA PTSD examination report shows that the Veteran does not meet the DSM-IV PTSD.  The rationale was that there is no clear identifiable stressor-the submarine incidents made the Veteran angry and fearful, but did not appear to rise to horror and the Veteran's primary difficulties are related to pain and sleep problems related to pain.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.215(a); a link, established by medical evidence, between current symptoms and in-service stressor; and credible evidence supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

There is no evidence that the claimed stressors did not occur, the stressors are consistent with the Veteran's submarine service, and there is no reason to question his credibility.  

As to whether the Veteran has PTSD as a result of the claimed inservice stressors, both the February 2009 and September 2009 VA psychological examination reports are adequate and equally persuasive.

Resolving any doubt in the Veteran's favor, the claimed submarine stressors are adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors.

Service connection for PTSD is warranted.

Tinnitus

The Veteran seeks service connection for tinnitus.

A disability that is proximately due to a service-connected disability shall be service-connected.  38 C.F.R. § 3.310.

Service connection is currently in effect for a bilateral hearing loss disability, on the basis of exposure to acoustic trauma as a submarine electrician.

In a February 2010 VA examination report, the examiner found that it is as likely as not (a 50 percent probability) that tinnitus is a symptom associated with the Veteran's hearing loss. 

Resolving any doubt in the Veteran's favor, tinnitus is proximately due to service-connected bilateral hearing loss; service connection for tinnitus is warranted.

A Hearing Loss Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  

The Veteran's service-connected bilateral hearing loss disability has been evaluated as noncompensable throughout the appeal period under the provisions of Diagnostic Code 6100.  

In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

A February 2010 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left
15
45
50
50
40
Right
25
55
55
50
46

Speech recognition was 92 percent in the right ear and 90 percent in the left. 

Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is I for the right ear and II for the left ear.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  Id. 

The Board has considered and accepts statements of the Veteran's spouse that Veteran is tone deaf and cannot hear unless the speaker is directly in front of him.

The Board also acknowledged the Veteran's assertion that he has difficulty hearing people in groups.  

However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  While the Veteran and his spouse are competent to report decreased hearing ability, they are not shown to possess the requisite training or skill to provide a competent opinion on the severity of the Veteran's disability for rating purposes and their opinions regarding the degree of the Veteran's disability are of no probative value.  See Moray v. Brown, 2 Vet.App. 211, 214 (1993).

There is no probative evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss disability on a scheduler basis at any point during the appeal period.  See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The evidence shows that the Veteran's service-connected bilateral hearing loss results in difficulty hearing conversational speech and high pitched noises.   The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral hearing loss disability is adequate, and referral for an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013). 

The preponderance of the evidence is against the claim for a compensable rating for a bilateral hearing loss disability; there is no doubt to be resolved; and a compensable rating for a bilateral hearing loss disability is not warranted.


ORDER

1.  Service connection for PTSD is granted.

2.  Service connection for tinnitus is granted.

3.  An initial compensable rating for a bilateral hearing loss disability is denied.



REMAND

Back.  The August 2009 VA spine examination report is inadequate for rating purposes because it fails to indicate the degree at which pain effects range of motion.  The August 2009 examiner requested an October 2009 VA nerve examination, which is also inadequate because it associates neuritis of the lower extremities with the back disability, but fails to characterize the neuritis as mild or moderate.  Reexamination is needed.

TDIU.  Examination is needed to determine whether the Veteran's service-connected disabilities render him incapable of meaningful employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine and nerve examination by an appropriate medical professional.  

The examiner must determine the current severity of the back disability.

The examiner must also (1) identify any neurological abnormality associated with the Veteran's back disability and (2) characterize the severity of any such abnormalities.

It is noted that the August 2009 VA examination report identified neuritis of the lower extremities, but failed to characterize it as mild or moderate.   

The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, schedule the Veteran for a VA individual unemployability examination by an appropriate medical professional. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities render him incapable of meaningful employment.

If the Veteran is capable of meaningful employment, provide examples of jobs that he is able to do and address why his service-connected disabilities do not preclude this type of employment. 

The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal, including whether a separate rating for a neurological abnormality associated with the Veteran's back disability is warranted.

If either of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


